Citation Nr: 1138316	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-23 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to November 25, 2008, for the grant of separate service connection for compensable surgical scarring of the right foot.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for the residuals of right foot fracture because of hospital treatment in excess of 21 days and/or an extension of the temporary total evaluation under 38 C.F.R. § 4.30 because of treatment of residuals of right foot fracture requiring convalescence beyond February 29, 2008.

3.  Entitlement to an increased rating for service-connected duodenal ulcer. 

4.  Entitlement to an increased rating for service-connected pseudofolliculitis barbae.

5.  Entitlement to an increased evaluation for residuals of a right foot navicular fracture with degenerative changes.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980, and from August 1986 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, August 2008, May 2008, and March 2007 rating decisions, which addressed the aforementioned issues. 

In June 2009, a local hearing was held before a Decision Review Officer at the Hartford, Connecticut, RO.  In November 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Hartford, Connecticut, RO.  Transcripts of these hearings are of record.

The record reflects that vocational rehabilitation records were submitted to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  Additionally, the Board notes that additional medical evidence was received after the most recent supplemental statement of the case (SSOC) was issued with respect to the issue of an increased evaluation for service-connected duodenal ulcer.   However, as this medical evidence duplicates or essentially duplicates medical evidence that is already of record, the Board will proceed to adjudicate the claim with no prejudice to the Veteran.

Additionally, in adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, in this case, the Board finds that Rice is not applicable to the current appeal because the Veteran does not appear to be claiming that his duodenal ulcer prevents him from obtaining and/or maintaining employment.  The Veteran indicated at the November 2010 hearing that he is currently a student.  While the Veteran further indicated that there have been occasions where he has had to miss class or he was not able to go to work due to this disability, he has not indicated that this service-connected disability renders him unemployable.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.


FINDINGS OF FACT

1.  The Veteran underwent a surgical procedure resulting in surgical scarring of the right foot on December 7, 2007.

2.  On December 7, 2007, the Veteran underwent surgery for his service-connected residuals of a right foot navicular fracture with degenerative changes, which necessitated hospitalization until February 5, 2008.

3.  The most probative evidence of record does not reflect that the Veteran's December 7, 2007, surgery resulted in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, immobilization by cast, the necessity of house confinement, or the inability to return to any employment, beyond February 29, 2008.

4.  The Veteran's service-connected duodenal ulcer is manifested by complaints of diarrhea, pain, heartburn, vomiting, and hematemesis.

5.  On November 30, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of his claim for an increased evaluation for pseudofolliculitis barbae is requested.

6.  On November 30, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of his claim for an increased evaluation for residuals of a right foot navicular fracture with degenerative changes is requested.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of December 7, 2007, for the grant of separate service connection for compensable surgical scarring of the right foot have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Code 7804 (2010).

2.  The criteria for entitlement to a temporary total evaluation for residuals of right foot fracture because of hospital treatment from December 7, 2007, to February 5, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R §§ 3.159, 4.29 (2010).

3.  The criteria for an extension of a temporary total rating for convalescence for residuals of right foot fracture beyond February 29, 2008, have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.30 (2010).

4.  The criteria for a disability rating in excess of 20 percent for duodenal ulcer have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7305 (2010).

5.  The criteria for withdrawal of an appeal of a claim for an increased evaluation for pseudofolliculitis barbae by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

6.  The criteria for withdrawal of an appeal for an increased evaluation for residuals of a right foot navicular fracture with degenerative changes by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for increased evaluations for residuals of a right foot navicular fracture with degenerative changes and pseudofolliculitis barbae, the Veteran has withdrawn his appeal of these issues, as will be discussed below.  As such, discussion regarding statutory and regulatory notice and duty to assist provisions is not necessary with regard to these claims.

With respect to the remaining issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in March 2006 and July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the March 2006 letter described how disability ratings and effective dates were assigned.    

The Board acknowledges that these letters did not specifically address the Veteran's claim for an earlier effective date for the grant of separate service connection for compensable surgical scarring of the right foot.  However, the March 2006 letter specifically informed the Veteran how disability ratings and effective dates are assigned.  As such, the Board finds no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Furthermore, the Board notes that, for claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Additionally, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination in November 2008 for his duodenal ulcer.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected duodenal ulcer since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the recent VA records, examined the Veteran, and considered his assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to this claim.

With regard to the Veteran's claim for an effective date prior to November 25, 2008, for the grant of separate service connection for compensable surgical scarring of the right foot and his claim regarding a temporary and total rating following a December 2007 foot surgery, the Board notes that the Veteran was provided a VA examination with regard to his right foot disability in November 2008.  The examiner examined the Veteran and considered his assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  




1.  Entitlement to an effective date prior to November 25, 2008, for the grant of separate service connection for compensable surgical scarring of the right foot.

The Veteran claims that an earlier effective date, prior to November 25, 2008, should be assigned for the grant of service connection for compensable surgical scarring of the right foot.  Essentially, he asserts that his scarring of the right foot should be compensated as of December 7, 2007, as this is the date that the surgery resulting in the scar was performed.  See notice of disagreement (NOD), February 2009.

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2010).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that December 7, 2007, is the correct date for the grant of service connection for compensable surgical scarring of the right foot.

In January 2006, the Veteran submitted a claim for an increased rating for service-connected residuals of right foot navicular fracture with degenerative changes.  On December 7, 2007, the Veteran underwent surgery on his right foot.  On November 25, 2008, the Veteran underwent a VA examination.  This examination report documented tenderness over the 2 surgical sites on the right foot.  As such, the RO granted entitlement to a separate, compensable evaluation for surgical scarring of the right foot as secondary to the service-connected disability of residuals of right foot navicular fracture with degenerative changes.

As noted above, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  It does not appear that the Veteran actually submitted a specific claim for this surgical scar.  As such, in this case, the Board finds that the effective date shall be assigned the date entitlement arose. 

While the RO determined that entitlement arose on the date of the November 25, 2008, VA examination, the Board finds that entitlement arose the date of the surgical procedure, or December 7, 2007.  It is clear from the medical evidence of record that the Veteran underwent a surgical procedure on December 7, 2007, which resulted in the Veteran's service-connected surgical scarring.  In a December 17, 2007, VA treatment record, it was noted that the Veteran had minimal edema around the incision sites.
Therefore, as it is clear from both the medical evidence and the Veteran's assertions that the service-connected scarring on the Veteran's right foot is a direct result of the incisions that occurred during the December 7, 2007, surgery, the Board finds that the evidence reflects that entitlement arose on December 7, 2007.  Therefore, the Board finds that an earlier effective date of December 7, 2007, the date of the Veteran's right foot surgery, is warranted for the grant of separate service connection for compensable surgical scarring of the right foot.
 
Additionally, as the evidence clearly reflects that this surgical scarring is the result of the December 7, 2007, surgery, the Board finds that an effective date prior to December 7, 2007, is not warranted.

In summary, the Board concludes that the evidence supports an effective date of December 7, 2007, for the grant of separate service connection for compensable surgical scarring of the right foot, but the preponderance of the evidence is against finding that an effective date prior to December 7, 2007, is warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim beyond December 7, 2007.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for the residuals of right foot fracture because of hospital treatment in excess of 21 days and/or an extension of the temporary total evaluation under 38 C.F.R. § 4.30 because of treatment of residuals of right foot fracture requiring convalescence beyond February 29, 2008.

On December 7, 2007, the Veteran underwent surgery on his right foot.  In a May 2008 rating decision, the RO granted a temporary total disability rating pursuant to 38 C.F.R. § 4.30 for convalescence from December 7, 2007, to February 29, 2008, with a disability rating of 20 percent resuming on March 1, 2008.  The Veteran is seeking entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for the residuals of right foot fracture because of hospital treatment in excess of 21 days, as well as an extension of the temporary total evaluation under 38 C.F.R. § 4.30 because of treatment of residuals of right foot fracture requiring convalescence beyond February 29, 2008.

Essentially, the Veteran contended at the November 2010 hearing that the doctor who performed this surgery informed him that he would be off of his foot for at least 8 weeks.  The Veteran further asserted that it was recommended that he go to Rocky Hill Veterans Hospital (Rocky Hill) because he was incapacitated for close to 3 months.  The Veteran claims that he was not able to take care of himself or walk.  He asserts that he was in a wheelchair for the first month, was put on crutches and started therapy the second month, and was given a cane and continued therapy the third month.

At the November 2010 hearing, the Veteran asserted that he entered Rocky Hill in May 2007 because he knew he was going to have surgery and wanted to relinquish his apartment, which was on the third floor.  He stated that he knew he would not be able to make it up and down the steps after his surgery.  The Veteran asserted that he left Rocky Hill in April 2008.   

Under 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.

Subject to the provisions of paragraphs (d), (e), and (f) of this section, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service- connected disability.  38 C.F.R. § 4.29(a) (2010).

Despite the Veteran's assertions, the Board finds the medical evidence of record clearly reflects that the Veteran was admitted to Rocky Hill on December 8, 2007, and was discharged from Rocky Hill on February 5, 2008.  On the matter of his admission, the Board finds the clinical records to be far more credible than his subsequent reports.  A February 25, 2008, VA treatment record reflects that the Veteran was cleared to return to work performing light duty with no driving.  

Given that the Veteran was hospitalized at a VA facility for a period in excess of 21 days, the Board finds that the Veteran does meet the criteria for a temporary total evaluation under 38 C.F.R. § 4.29.  As such, entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for the residuals of right foot fracture because of hospital treatment in excess of 21 days is granted.  However, the Board notes in passing that the Veteran has already been assigned a 100 percent evaluation from December 7, 2007, to February 29, 2008, which would encompass the date of the Veteran's date surgery to the last day of the month of hospital discharge.  As the Veteran cannot receive additional compensation for 2 simultaneous temporary total evaluations for the same period of time, this grant will not result in increased compensation of any sort for the period of December 7, 2007, to February 29, 2008.  

Under 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2010).  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2010).  Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b) (2010).
As noted, the medical evidence of record clearly reflects that the Veteran was admitted to Rocky Hill on December 8, 2007, and was discharged from Rocky Hill on February 5, 2008.  In a December 6, 2007, VA treatment record, it was noted that the Veteran would be undergoing surgery on December 7, 2007, and would need to be off weight bearing on his foot for approximately 8 weeks.  He will gradually return to full function after that, but may not do so until given approval by that VA department.  It was advised that the Veteran will not be able to perform any duties that involve walking, lifting, standing, or carrying during  that time.  

In a January 2008 VA treatment record, it was noted that the Veteran is doing well.  It was noted that he was to begin passive exercises in week 1, active exercises in week 2, and strengthening exercises in week 3.  In week 4, the Veteran was scheduled to begin limited weight bearing with cam walker at all times, followed by the use of crutches.  

In a February 5, 2008, discharge summary from the VA facility in Rocky Hill, it was noted that the Veteran's course was essentially significant for improvement of his right Achilles tendon repair.  He was seen and evaluated by West Haven VA Podiatry, which slowly advanced him to weightbearing as tolerated.  The Veteran was last seen on January 28, 2008, by Podiatry and given a Cam walker.  He is to be nonweightbearing and advanced to partial weightbearing and finally to full weightbearing over the next few weeks.  It was noted that, given the Veteran's improvement, he is discharged to domicile.

A February 25, 2008, VA treatment record reflects that the Veteran was cleared to return to work performing light duty with no driving.  It was noted that the Veteran reported some pain and swelling in the right heel and had still not begun formal physical therapy; although, he was scheduled to start this week.  In an April 2008, VA treatment record, the Veteran reported pain at rest and when walking.  He asserted that he started using a cane about 2 weeks prior.  The Veteran reported that he still had not been released to work.  He also reported that he had been working part-time.  In a May 1, 2008, VA treatment record, it was noted that he has been full weight bearing for 2 months now.  He complained of sharp pain to the medial, lateral foot and indicated that he feels that his foot is turning out more than usual.  He has not returned to his usual activity since his surgery in December.  In a June 2008 VA treatment record, it was noted that he has been fully weight bearing on his right foot.  It was also noted in June 2008 that he uses a cane.  In a separate June 2008 VA treatment record, it was noted that the Veteran is still under VA care and is being managed with a therapy regimen.  He will gradually return to full function after that but may not do so until given approval by that department.  It was advised that the Veteran will only be able to perform light weight bearing duties that involve walking, lifting, or standing until further notice.  In a July 21, 2008, VA treatment record, it was noted that the Veteran is still under VA care for his foot and is being managed with a therapy regimen and bracing.  He should gradually return to full function by may not do so until given approval by this department.  It was advised that the Veteran only perform light weight bearing duties that involve walking, lifting, or standing until further notice.  In a separate July 2008 VA treatment record, the Veteran complained that he cannot fully weight bear on his right foot.  However, it was also noted in this treatment record that he had been fully weight bearing on his right foot.

In a November 2008 VA examination report, the Veteran reported that he takes public transportation because his doctor told him not to drive.  The Veteran reported that, other than going to work and school, he does no real activities. 

As noted above, in a May 2008 rating decision, the RO granted a temporary total disability rating pursuant to 38 C.F.R. § 4.30 for convalescence from December 7, 2007, to February 29, 2008.

Upon review of the medical evidence, the Board finds that it does not appear that the Veteran's December 2007 surgery of the right foot resulted in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, or immobilization by cast beyond February 29, 2008.  While the Veteran reported that he began to use a cane, the medical evidence of record does not show that a wheelchair or crutches were used beyond February 29, 2008.  In summary, the Board concludes that, there is no medical evidence which suggests that the Veteran met any of the criteria listed in 38 C.F.R. § 4.30(a) (2) or (3) which would allow the grant of additional months of a temporary total convalescence rating beyond February 29, 2008.  As will be discussed in greater detail below, the Board finds the documented medical evidence to be far more credible in determining the circumstances of his recover than the Veteran's lay contentions.

In this regard, the Board notes that the Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

As stated above, at the November 2010 hearing, the Veteran asserted that he entered Rocky Hill in May 2007 because he knew he was going to have surgery and wanted to relinquish his apartment, which was on the third floor.  However, VA records reflect that the Veteran was admitted in May 2007 for participation in a Substance Abuse Treatment Program.  In a July 2007 treatment record from this facility, the Veteran's primary problem was listed as a relapse of a chemical dependence.  It was noted that the Veteran had held a variety of jobs.  Most recently, he worked as a custodian for the New Haven Board of Education for 8 years.  The Veteran reported that he would have a job there when he finished treatment.  It appears that the Veteran was discharged from this program in September 2007.  In a November 2008 VA examination report, the Veteran reported that he was a full-time student but that he worked as a VA telephone operator from 2006 until 2007.

Upon review of all relevant evidence of record, the Board finds that an extension of the temporary total evaluation under 38 C.F.R. § 4.30 based on the inability to return to any employment due to treatment of residuals of right foot fracture requiring convalescence is not warranted beyond February 29, 2008.  In reaching this conclusion, the Board has found the Veteran's history and the circumstances of his employment as documented in the contemporaneous treatment records to be far more credible than contrary statements later made in support of his claim.

Despite the Veteran's assertions that he was discharged from Rocky Hill in April 2008, the medical evidence of record clearly reflects that the Veteran was discharged from Rocky Hill on February 5, 2008.  In the February 5, 2008, discharge summary from this facility, it was noted that the Veteran's course was essentially significant for improvement of his right Achilles tendon repair.  A February 25, 2008, VA treatment record reflects that the Veteran was cleared to return to work performing light duty with no driving.  While the Veteran reported in an April 2008 VA treatment record that he had not been released to work, this same treatment record clearly noted that he had been working part-time.  In a May 1, 2008, VA treatment record, it was noted that he has been full weight bearing for 2 months now.  In a June 2008 VA treatment record, it was noted that he has been fully weight bearing on his right foot.  In June 2008 and July 2008 VA treatment record, it was noted that the Veteran was able to perform light weight bearing duties that involve walking, lifting, or standing.

The Board recognizes that there appears to be some discrepancy in the evidence of record as to when exactly the Veteran regained full weight bearing ability.  However, as the medical evidence of record reflects that the Veteran was cleared to return to work performing light duty as of February 2008; he was clearly working as of April 2008 on a part-time basis; there is no credible indication that his working part-time was based on direction or restriction from his physician; it was noted in June 2008 and July 2008 that the Veteran was able to perform light weight bearing duties that involve walking, lifting, or standing; and there is no indication in the medical evidence of record that the Veteran was precluded or restricted from working due to job duties that required activities more strenuous than walking, lifting, or standing, the Board finds the preponderance of the evidence simply does not reflect that the Veteran's symptoms beyond February 29, 2008, prevented the Veteran from obtaining employment or returning to a previous job.

Therefore, as the Board finds the preponderance of the evidence of record does not reflect that the Veteran's disability was so severe as to meet any of the requirements for an extension of a temporary total convalescent rating under the provisions 38 C.F.R. § 4.30 beyond February 29, 2008, the Board concludes that this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

3.  Entitlement to an increased rating for service-connected duodenal ulcer. 

A 20 percent evaluation is currently assigned to the Veteran's duodenal ulcer under Diagnostic Code 7305.  The Veteran is seeking a higher evaluation.  

Under Diagnostic Code 7305, a 60 percent evaluation is warranted for severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent evaluation is assigned for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent evaluation is assigned for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, and a 10 percent evaluation is assigned for mild recurring symptoms once or twice yearly.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).

The Board notes that the Veteran underwent a VA examination in November 2008.  At this examination, the Veteran reported that another ulcer was found earlier this year following an upper endoscopy.  The Veteran reported that, since 2006, he has been taking more Mylanta for stomach fullness, swelling, and gas.  The examiner noted that the Veteran was seen in GI for chronic diarrhea.  He reported intermittent stomach pains as well but indicated that the pain was in his left lower quadrant, not in his stomach area.  The examiner noted that an EGD performed on October 19, 2007, showed a small ulcer of the bulb of the stomach as well as evidence of gastritis.  The Veteran was seen for gastroesophageal reflux disease (GERD), as well as diarrhea, which is less likely related to his prior service-connected peptic ulcer disease.  The Veteran currently reports symptoms that are related more to GERD and diarrhea.  The examiner noted that an October 2008 VA treatment record reflected that the Veteran reported that he is subject to weight loss, but that his weight was stable in the computer.  At this examination, the Veteran reported nausea and vomiting.  The Veteran reported vomiting in the prior winter and that this would occur every 2 or 3 months.  The Veteran reported no hematemesis and reported some melena.  However, he had a normal colonoscopy in 2007.  The Veteran reported some diarrhea but no constipation.  The Veteran denied periods of incapacitation due to stomach or duodenal disease.  He also denied hospitalizations or surgery.  The Veteran reported that he reduces his activities if his stomach is bothering him.  The Veteran reported pain in the left lower abdomen that is like a queasiness, sharp pain, bloated feeling.  This occurs every 2 to 3 days and last for about 1 to 2 hours.  He reported that no matter when he eats, he feels full.  It was noted that VA labs show mild anemia.  It was noted that the Veteran's weight seems to average 230 to 240 pounds over the last year.  The examiner concluded by diagnosing the Veteran with service-connected duodenal ulcer with multiple GI complaints of unclear etiology.  The current evidence and symptoms suggest that the Veteran's current symptoms are less likely caused by a worsening service-connected ulcer condition and more likely due to the Veteran's prior ETOH substance abuse, which has contributed to, if not caused, many of his GI complaints, to include the October 2007 endoscopy findings.  The examiner noted mild to moderate functional impairment which is likely unrelated to the Veteran's service-connected ulcer condition.

In March 2006, the Veteran also underwent a VA examination.  The examiner noted that reflux disease has been present for the last 15 to 20 years.  The Veteran has been on a variety of medications.  He has had some dysphagia to solids.  He reported no vomiting and no weight loss.  Hematemesis or melena was noted as being intermittent but there was a negative work up in the past.  The examiner noted that pain is likely secondary to inflamed hemorrhoids with some response to Tucks pads and warm baths.  The Veteran reported diarrhea as much as 6 times per day.  The Veteran reported nausea 4 to 5 times per week, with no weight loss, fevers, or abdominal pain.  He was noted as weighing 219 pounds.  The Veteran had a weight gain of 10 pounds in the 2 to 3 months.  The examiner concluded by diagnosing the Veteran with a duodenal ulcer.  The examiner noted that the Veteran takes over the counter antacids as needed and, as a result, he has mild functional  impairment.    

The Board has also reviewed the relevant treatment records.  In a December 2008 VA treatment record, the Veteran reported that he is subject to weight loss, but it was noted that the Veteran's weight was stable in the computer.  In an October 2008 VA treatment record, the Veteran was noted as having chronic diarrhea.  In a February 2008 VA treatment record, it was noted that normocytic iron studies are not consistent with iron deficiency anemia.  The Veteran does have low B12 levels but no macrocytosis.  In a January 2008 VA treatment record, the Veteran's weight was noted as stable.  In an August 2007 VA treatment record, the Veteran was noted as having chronic diarrhea.  In a June 2007 VA treatment record, the Veteran was noted as having a burning sensation in his chest after eating.  In a February 2006 VA treatment record, the Veteran reported frequent bowel movements but denied diarrhea and constipation.  He mentioned 2 episodes of vomiting/diarrhea, each lasting 2 days and resolving on their own, for which he has never sought medical care.

At the November 2010 hearing, the Veteran reported that he experiences heartburn 4 times a week or more, a burning or gnawing sensation in the top of his stomach on a nightly basis, sharp ulcer pains about 4 times a week or twice a night, if not more, periodic vomiting at least once a month, and vomit with blood 6 or 7 times per year.  With regard to whether he has recurrent incapacitating episodes, the Veteran indicated that he has been incapacitated but he did not know whether he has been ordered bedrest.  He indicated that these episodes have occasionally averaged 10 days or more and he has to stay home and lay down during these episodes.  He also indicated that he has these episodes more than 4 times per year.  The Veteran asserted that he has severe pain that is not relieved by therapy or medication.  The Veteran reported diarrhea at least 3 times per day. 

With regard to assigning an increased rating under Diagnostic Code 7305, the Board notes that the most credible evidence of record does not reflect that the Veteran has lost weight due to his service-connected duodenal ulcer.  In fact, despite his repeated assertions of weight loss, the medical evidence clearly and consistently reflects that the Veteran has gained weight in recent years.  Additionally, there is no medical evidence of record to suggest that the Veteran has had recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The Board has considered that the Veteran indicated at the November 2010 hearing that he has suffered incapacitating episodes relating to his duodenal ulcer.  However, while the Board recognizes that the Veteran is competent to report certain symptomatology, such as feeling like he is incapacitated, the Board ultimately places more weight on the objective medical evidence of record, which clearly shows no such manifestation.  A review of the medical evidence of record simply does not reflect that the Veteran has been prescribed bedrest by a physician due to his duodenal ulcer symptoms.  As such, a higher rating is not warranted under Diagnostic Code 7305.

The Board has considered whether an increased evaluation may be available under an alternative diagnostic code.  

Specifically, the Board notes that Diagnostic Code 7306, used to evaluate marginal ulcers (gastrojejunal), provides a 40 percent rating when the ulcer is moderately severe, with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, and with mild and transient episodes of vomiting or melena.  A 60 percent evaluation is assigned when the ulcer is severe, and the same as pronounced with less pronounced and less continuous symptoms with definite impairment of health. A 100 percent schedular rating is assigned for ulcer disease which is pronounced, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or a hematemesis, and weight loss, so as to render the individual totally incapacitated.  38 C.F.R. § 4.114, Diagnostic Code 7306 (2010).

Upon review of the evidence of record, the Board does not find that that the objective, clinical evidence of record reflects that an increased evaluation is warranted under Diagnostic Code 7306.  As an initial matter, the Board notes that the Veteran has not been diagnosed with a marginal or gastrojejunal ulcer.  Moreover, the medical evidence of record does not reflect that the Veteran's duodenal ulcer is moderately severe.  Specifically, the examiner at the November 2008 VA examination noted that the current evidence and symptoms suggest that the Veteran's current symptoms are less likely caused by a worsening service-connected ulcer condition and more likely due to the Veteran's prior ETOH substance abuse, which has contributed to, if not caused, many of his GI complaints.  The examiner noted mild to moderate functional impairment which is likely unrelated to the Veteran's service-connected ulcer condition.  The examiner also noted that the Veteran's GERD is less likely related to his prior service-connected peptic ulcer disease.  In the March 2006 VA examination report, the Veteran was noted as having mild functional  impairment.

Therefore, while the Veteran has complained of symptoms that could be considered moderately severe, the objective, clinical evidence of record simply does not support that these complaints are related to his service-connected duodenal ulcer or that his duodenal ulcer manifests in symptoms that are moderately severe in nature.  As such, an increased rating is not available under Diagnostic Code 7306.

As such, the Board has reviewed the remaining diagnostic codes relating to the digestive system but finds Diagnostic Code 7305 is the most appropriate diagnostic code to apply in this case, in light of the Veteran's diagnosis, and that an evaluation in excess of 20 percent is not available for the Veteran's complaints under any other relevant diagnostic codes.  See 38 C.F.R. § 4.114, Diagnostic Codes 7200-7354 (2010).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected duodenal ulcer is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against a claim for a rating in excess of 20 percent.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.

4.  Entitlement to an increased rating for service-connected pseudofolliculitis barbae.

5.  Entitlement to an increased evaluation for residuals of a right foot navicular fracture with degenerative changes.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

In the present case, regarding the Veteran's claims for an increased rating for pseudofolliculitis barbae and an increased evaluation for residuals of a right foot navicular fracture with degenerative changes, the Veteran has withdrawn his appeal as to these issues.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim for an increased rating for pseudofolliculitis barbae or the claim for an increased evaluation for residuals of a right foot navicular fracture with degenerative changes and they are dismissed.



ORDER

Entitlement to an earlier effective of December 7, 2007, for the grant of separate service connection for compensable surgical scarring of the right foot is granted.

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for the period of December 7, 2007, to February 5, 2008, for the residuals of right foot fracture because of hospital treatment in excess of 21 days is granted. 

Entitlement to an extension of the temporary total evaluation under 38 C.F.R. § 4.30 because of treatment of residuals of right foot fracture requiring convalescence beyond February 29, 2008, is denied.

Entitlement to an increased rating for service-connected duodenal ulcer is denied.  
The appeal of the claim for an increased evaluation for service-connected pseudofolliculitis barbae is dismissed.

The appeal of the claim for an increased evaluation for service-connected residuals of a right foot navicular fracture with degenerative changes is dismissed.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


